55 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
There is a typo in the phrase “the band extending circumferentially around the exterior of the cannister.” (Emphasis added).   
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–5 and 9 are rejected under 35 U.S.C. 103 as being obvious over Kang et al., KR 2018 0049598 A (“Kang”)1 in view of Scott et al., US 2008/0190082 A1 (“Scott”). 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Peacos, III et al., US 2016/0184761 A1 (“Peacos, III”). 
Claims 7–8 are rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott, Peacos, III and Mullin et al., US 2017/0074699 A1 (“Mullin”). 
Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Peacos, III. 
Claims 12 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Gillespie et al., US 5,410,999 A (“Gillespie”). 
Claims 13–14 are rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott, Peacos, III and Fall et al., US 2006/0201872 A1 (“Fall”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott. 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Peacos, III. 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott and Lenn et al., US 2018/0087698 A1, (“Lenn”). 
Regarding Claim 1:
Kang discloses an air separation module (i.e., nitrogen separator as shown in Fig. 3), Kang Fig. 3, p. 2) comprising:
a canister (i.e., body tube 100) having an inlet end (i.e., inlet pipe 20), Id. at Fig. 2, p. 3, an axially opposite outlet end (i.e., nitrogen discharge pipe 310), Id., and an oxygen- enriched air flow fraction outlet port (i.e., oxygen discharge pipe 220) between the inlet end 210 and the outlet end 310 of the canister 100, Id. the cannister including an exterior (i.e., exterior of body tube 100); Id.
a separator (i.e., hollow fiber membrane module 400) supported within the canister 100 and configured to separate a compressed air flow into an oxygen-depleted air flow fraction (i.e., nitrogen gas) and an oxygen-enriched air flow fraction (i.e., oxygen gas), Id. at Fig. 3, p.3, provide the oxygen-depleted air flow fraction to the outlet end of the canister 310, and divert the oxygen-enriched air flow fraction to the oxygen-enriched air flow fraction outlet port 220; Id. 
and a band (i.e., clamp 610) fixed to the canister 100, the band 610 extending circumferentially around the exterior of the cannister 100. Id. at Fig. 2, p. 3. 
Kang does not disclose that the band 610 extends about the separator at a location axially between the oxygen-enriched air flow fraction outlet port 220 and the inlet end of the canister 210 to support the air separation module.
In the analogous art of gas separation canisters, Scott discloses a band (i.e., interlock mechanism 270) located between an inlet (i.e., inlet tube 5) and a side outlet port 7. Scott Fig. 1, [0215]–[0216]. It would have been obvious for Kang’s band 610 to be located between oxygen-enriched air flow fraction outlet port 220 and the inlet end of the canister 210 as disclosed by Scott because such location is recognized in the canister art as being suitable to support/interlock a canister). Additionally, the instant disclosure fails to teach that the location of the band is critical to the operation of the claimed air separation module.  Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because shifting the position of the starting switch would not have modified the operation of the device. MPEP 2144.04(VI)(C).
Regarding Claim 2:
Kang discloses that the air separation module of claim 1, wherein the band 610 and the canister 100 are formed as a one-piece canister body as the clamp 610 function to fasten closing caps to the body tube to form an airtight unitary separation module. Kang Fig. 1, p. 1. 
Regarding Claim 3:
Kang discloses that the air separation module of claim 1, wherein the band 610 is fastened to the canister 100 (i.e., by clamping). Kang Fig. 1, p. 1.
Regarding Claim 4:
Kang discloses that the air separation module of claim 1, wherein the band is bonded to the canister by clamping force. Kang Fig. 1, p. 1. 
Regarding Claim 5:
Kang discloses that the air separation module of claim 1, wherein the canister 100 has a canister inlet flange (i.e., inlet side closing cap 200) and an axially opposite canister outlet flange (i.e., nitrogen outlet side closing cap 300). Kang Fig. 2, p. 3. 
Kang does not disclose that the band 610 is evenly spaced between the canister inlet flange 200 and the canister outlet flange 300.
However, Kang discloses that the clamps 610 and 620 are further provided with mounting ends 613 and 623 so that the nitrogen separator can be fixedly mounted at a specific position. Kang Fig. 2, p. 4. It would have been obvious to include a clamp with a mounting end at the middle of the canister to increase mounting stability. 
Regarding Claim 6:
Kang does not disclose a supply conduit fluidly coupled to the outlet end of the canister that is supported by the canister. 
In the analogous art of canister modules for air separation systems, Peacos, III discloses a supply conduit 124 fluidly coupled to the outlet end of the canister (i.e., nitrogen rich outlet at second end cap 120). Peacos, III Fig. 1B, [0012]. Peacos, III also discloses that the supply conduit 124 is support by the canister 116 as best shown in Fig. 1B. Id. Peacos, III also discloses that the supply conduit 124 is configured to supply and control the flow of nitrogen rich air from the canister to the fuel tanks of an aircraft. Id. at Fig. 1B, [0013]. The instant applicant also discloses that its supply conduit 106 fluidly connects the air separation module 100 to the fuel system 12 to provide thereto the oxygen depleted air flow fraction 18. Specification dated Dec. 11, 2019 (“Spec.”) p. 7. It would have been obvious to include Peacos, III’s supply conduit 124 to supply nitrogen to the fuel tank as a supply conduit is known in the art to serve as a fluid connection between the air separation module and fuel system. 
Regarding Claim 7:
Kang as modified does not disclose that the band 601 includes a standoff. Kang as modified also does not disclose that the supply conduit 124 is supported by the standoff. 
However, Peacos, III discloses a standoff (i.e., fitting or retaining member 142). Peacos, III Fig. 1B, [0014]. It would have been obvious to include the Peacos, III’s retaining members 142 in modified Kang such that Peacos, III’s outlet conduit 124 could be attach to Kang’s canister 100 as discussed in claim 6. With this modification, Peacos, III’s retaining member 138 would be supporting Peacos, III’s supply conduit 124 on Kang’s canister 100. 
This modification does not disclose Peacos, III’s retaining member 142 is included on Kang’s band 610. 
In the analogous art of pipe retainers, Mullin discloses retainer 216 disposed on clamps 214 and used to connect a canister 212 with a pipe 210. Mullin Fig. 5, [0026]. It would have been obvious to replace Peacos, III’s retaining member 142 with Mullin’s retainer 216 and clamps 214 as both are known in the canister attachments art as being suitable to attach a pipe to a canister. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2143(I). With this modification, Mullin’s clamp 214 would be the band and Mullin’s retainer 216 would be the standoff. 
Regarding Claim 8:
As discussed in claim 7, Mullin’s retainer 216 and clamp 214 could substitute Peacos, III’s retaining member 142 to support Peacos, III’s supply conduit 124. With this modification, Mullin’s clamp 214 would be “a band member extending about Kang’s canister 100 that supports Peacos, III’s supply conduit 124. 
For the limitation of the band member 214 located between the oxygen enriched air flow fraction outlet port and the band, modified Kang does not specifically disclose the location of the band member 214. However, Peacos, III disclose its retaining member 142 that supports the supply conduit 124 is located between an oxygen-enriched air flow fraction outlet port (i.e., oxygen outlet 118) and a collar 152 (i.e., the band). Peacos, III Fig. 1B, [0015] and [0012]. It would have been obvious for Mullin’s clamp 214 to be located at a similar location as disclosed by Peacos, III because such location is recognized in the air separation system art as being suitable to arrange a band member that supports a supply conduit. 
Regarding Claim 9:
Kang discloses that the air separation module of claim 1, further comprising a canister fixation feature (i.e., mounting ends 613) connected to the band 610 and arranged for fixation of the air separation module to a vehicle structure. Kang Fig. 2, p. 4. 
Regarding Claim 10:
Modified Kang discloses that the air separation module further comprises a one-piece inlet cap (i.e., inlet side closing cap 200) connected to the inlet 210 end of the canister 100. Kang Fig. 2, p. 4. 
Modified Kang does not disclose that the one-piece inlet cap 200 has an inlet end fixation feature, and the inlet end fixation feature is arranged for fixation of the air separation module to a vehicle. 
In the analogous art of gas separation module for aircrafts, Peacos, III discloses that a one-piece inlet cap (i.e., first end cap 112) connected to the inlet end of a canister 116 and having an inlet end fixation feature (i.e., first structural attachment points 144), the inlet end fixation feature 144 arranged for fixation the canister 116 to a part of the aircraft. Peacos, III Fig. 1A, [0015]. It would have been obvious to substitute Kang’s endcap 200 with Peacos, III’s first end cap 112 because such endcap is known in the gas separation art as being suitable for capping canister gas separation module inlet end. Additionally, swapping Kang’s endcap 200 with Peacos, III’s first end cap 112 is just simple substitution of one known element for another to obtain predictable results, which support a conclusion of obviousness. MPEP 2143(I).
Regarding Claim 11:
Kang as modified discloses that the air separation module 100 further comprises a one-piece outlet cap (i.e., nitrogen discharge side closing cap 300) connected to the outlet 310 end of the canister 100. Kang Fig. 2, p. 4. 
Modified Kang does not disclose that the one-piece outlet cap 300 has an outlet end fixation feature, and the outlet end fixation feature is arranged for fixation of the air separation module to a vehicle.
In the analogous art of gas separation module for aircrafts, Peacos, III discloses that a one-piece outlet cap (i.e., second end cap 120) connected to the outlet end of the canister 116 and having an outlet end fixation feature (i.e., second structural attachment points 146), the outlet end fixation feature 146 is arranged for fixation of the air separation module to a vehicle (i.e., aircraft). Id. It would have been obvious to substitute Kang’s endcap 300 with Peacos, III’s second end caps 120 because such endcap are known in the gas separation art as being suitable for capping canister gas separation module inlet and outlet end. Additionally, swapping Kang’s end cap 300 with Peacos, III’s second end caps 120 is just simple substitution of one known element for another to obtain predictable results, which support a conclusion of obviousness. MPEP 2143(I).
Regarding Claim 12:
Modified Kang does not disclose that the canister fixation feature includes a clevis structure arranged to seat therein a tie rod. 
In the analogous art of canister fixation feature within a vehicle, Gillespie discloses a clevis-like fixture 342 bolted to the forward end 54 of the cylinder block 50. Gillespie Fig. 3, col. 8, ll. 21–29. It is the noted here that the bolt is the tie rod seat therein. It would have been obvious to include Gillespie’s clevis-like fixture 342 with the bolt on Kang’s canister 100 as such structure is known in the vehicle canister art as being suitable for fixing a canister. 
Regarding Claim 13:
Modified Kang does not disclose that the air separation module of claim 10, wherein the inlet cap has a one-piece inlet cap body, the one-piece inlet cap body and the inlet end fixation feature being homogenous in composition and monolithic in construction. 
In the analogous art of gas separation canister modules, Fall discloses a one-piece end cap body (i.e., end cap 48) and hooks (i.e., end fixation feature) that are molded into the end cap. Fall Fig. 5, [0038] and [0043].  Fall also discloses that the hooks are provided to captures handles that facilitate the handling of the element. It would have been obvious to include Fall’s end cap 48 and hooks on both ends of Kang’s canister 100 to facilitate the handling of Kang’s canister 100. With this modification, Kang’s canister 100 would have a one-piece inlet and outlet cap body (i.e., Fall’s end cap 48) and an inlet/outlet end fixation feature (i.e., Fall’s hooks) that are homogenous in composition and monolithic in construction because Fall discloses that the hooks are molded in the end cap 48. 
Regarding Claim 14:
Modified Kang does not disclose that the air separation module of claim 11, wherein the outlet cap has a one-piece outlet cap body, the one-piece outlet cap body and the outlet inlet end fixation feature being homogenous in composition and monolithic in construction.
In the analogous art of gas separation canister modules, Fall discloses a one-piece end cap body (i.e., end cap 48) and hooks (i.e., end fixation feature) that are molded into the end cap. Fall Fig. 5, [0038] and [0043].  Fall also discloses that the hooks are provided to captures handles that facilitate the handling of the element. It would have been obvious to include Fall’s end cap 48 and hooks on both ends of Kang’s canister 100 to facilitate the handling of Kang’s canister 100. With this modification, Kang’s canister 100 would have a one-piece inlet and outlet cap body (i.e., Fall’s end cap 48) and an inlet/outlet end fixation feature (i.e., Fall’s hooks) that are homogenous in composition and monolithic in construction because Fall discloses that the hooks are molded in the end cap 48. 
Regarding Claim 15:
Kang discloses a nitrogen generation system (i.e., nitrogen separator), Kang Fig. 1, p. 1, comprising an air separation module (body tube 100) as recited in claim 1, wherein the canister 100 has a canister inlet flange (i.e., air inlet side closing cap 200) and an axially opposite second flange (i.e., nitrogen outlet side closing cap 300). Id. at Fig. 2, p. 3. Kang also discloses a compressed air source fluidly coupled to the inlet 210 end of the canister 100 and fluidly coupled to the outlet 310 end of the canister 100 by the separator 400. Id. at Fig. 2, p. 3. Additionally, Kang discloses a fuel tank (i.e., nitrogen storage tank) fluidly coupled to the outlet 310 end of the canister 100 and fluidly coupled to the inlet 210 end of the canister 100 by separator 400. Id. at Fig. 2, p. 4. 
Kang does not disclose that the band 610 is evenly spaced between the canister inlet flange and the second flange. 
However, as discussed in claim 5, it would have been obvious to include a clamp with a mounting end at the middle of the canister to increase mounting stability. With this modification, the band 610 would be evenly spaced between the canister 100 inlet flange 200 and outlet flange 300. 
Regarding Claim 16:
Kang disclose the nitrogen generation system of claim 15, further comprising:
a canister fixation feature (i.e., mounting end 613) fixed to the band 610 and arranged for fixation of the air separation module 100 to a vehicle structure; Kang Fig. 2, p. 4;
Kang does not disclose a one-piece inlet cap connected fixed to the inlet end of the canister and having an inlet end fixation feature, the inlet end fixation feature arranged for fixation of the air separation module to a vehicle structure. Kang also does not disclose that a one-piece outlet cap connected fixed to the outlet end of the canister and having an outlet end fixation feature, the outlet end fixation feature arranged for fixation of the air separation module to a vehicle structure.
However, as discussed in claims 10–11, it would have been obvious to substitute Kang’s endcap 200 and 300 with Peacos, III’s first end cap 112 and second end cap 120 because such endcaps are known in the gas separation art as being suitable for capping canister gas separation module inlet end. Additionally, swapping Kang’s endcaps 200 and 300 with Peacos, III’s first end cap 112 and second end cap 120 is just simple substitution of one known element for another to obtain predictable results, which support a conclusion of obviousness. MPEP 2143(I).
Regarding Claim 17:
The term one-piece is interpreted according to applicant’s disclosure as “that various portions, e.g., mounting feature, flange, and/or mount, of the associated "one-piece" element are homogenous in composition and monolithic in construction. 
Kang discloses the nitrogen generation system of claim 15, wherein the band 610 and the canister 100, and further comprising a canister fixation feature 613 fixed to the band 610 and arranged for fixation of the air separation module to a vehicle structure. Kang Fig. 2, p. 4. 
Kang does not explicitly disclose that Kang’s clamps 610 and 620 (i.e., the band) would form a one-piece canister body 100.  
In the analogous art of band clamp for canister structures, Lenn discloses that a band clamp 16 attached to a canister end (i.e., pipe end 14) by spot welds. It would have been obvious for Kang’s clamps 610 and 620 to be spot welded on Kang’s canister as such technique is known in the canister clamp fixture art as being suitable to attach clamp to a canister body. With this modification, Kang’s clamps 610 and 620 would form a ‘one-piece” structure, which is homogeneous in composition (i.e., metal) and monolithic in construction (i.e., welding creates a monolithic structure). 
Response to Arguments
Claim Objections & Claim Rejections - 35 USC § 112(b)
The Examiner withdraws the current objection and 35 U.S.C. 112(b) rejection as the applicant has amended the claims to overcome the current objection and 35 USC 112(b) rejection. 
Claim Rejections - 35 USC § 102 & 35 USC § 103
The Applicant amended the instant claim 1 to require that the band extends circumferentially about the exterior of the canister. Applicant Rem. dated May. 09, 2022 (“Applicant Rem.”) p. 7. The applicant then points out the element 1021 of Kanetsuki is a tube sheet located inside casing 110. Id. The applicant further argues that a person of ordinary skill in the art would not move the tube sheet 1021 outside the casing 110. Id. The applicant then argues that no other prior art reference cures the above deficiency. Id. at ps. 8–9. Based on these, the applicant submits that the application is now in condition for allowance. Id. at p. 10. 
In view of the applicant’s amendment, claim 1 is now rejected under 35 U.S.C. 103 as being obvious over Kang in view of Scott. Details are provided above. It is further noted that the amendment of instant claim 1 further requires a band extending circumferentially around the exterior of canister, such limitation is not novel as shown in Kang. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nebrigic, WO 2017/106644 A12 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kang reference is the 15-page Foreign Reference dated Jul. 14, 2021. A copy of Kang’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of the Nebrigic reference is provided with the office action.